 

s . Case 19-06008 Doci1-8 Filed 03/11/19 Page1of2
‘ SOSID: 0036962

Date Filed: 5/4/2001 2:40 PM
Elaine F. Marshall
2 | 2 L 9 0 L, 7 North Carolina Secretary of State
State of North Carolina
Department of the Secretary of State
APPLICATION FOR AMENDED CERTIFICATE OF AUTHORITY

Pursuant to §55-15-04 of the General Statutes of North Carolina, the undersigned corporation hereby applies for an Amended
Certificate of Authority to transact business in the State of North Carolina and for that purpose submits the following statement.

1. The name of the corporation
is: Associates Home Equity Services, Inc.

2. The name the corporation is currently using in the State of North Carolina is:
Associates Home Equity Services, Inc.

3. The state or country of incorporation is: New York

4. The date the corporation was authorized to transact business in the State of North Carolina is:
March 8, 1972

5. This application is filed for the following reason (complete all applicable items):
a. The corporation has changed its corporate name to:*

CitiFinancial Mortgage Company , Inc.
b. The name the corporation will hereafter use in the State of North Carolina is changed to:

 

c. The corporation has changed its period of duration to:

 

d. The corporation has changed the state or country of its incorporation to:

 

6. Attached is a certificate attesting to the change, duly authenticated by the secretary of state or other official having custody of
corporate records in the state of country of incorporation.

7. Ifthe corporation is required to use a fictitious name in order to transact business in this State, a copy of the resolution of its
board of directors, certified by its secretary, adopting the fictitious name is attached.

8. This application will be effective upon filing, unless a date and/or time is specified:

This the \ aay of Boe 20-01

Asociates Home Equity Services, Inc.

é Name of Corporation

ae Signature

Teresa Baer
Type or Print Name and Title

Assistant Secretary

NOTES:
1. Filing fee is $50. One executed original and one exact or conformed copy of this application must be filed with the Secretary of State.
2. * Ifthe name of the corporation as changed is unavailable for use in North Carolina, indicate this fact and state the name the corporation wishes to use in North

Carolina on 5b. (See NCGS §55-15-06)

CORPORATIONS DIVISION P. O. BOX 29622 RALEIGH, NC 27626-0622

NC023 - 8/14/00 C T System Online

 
ase 19.06008, Doc 1-8 Filed 03/11/19 Page 2 of 2

State of New York | «.
Department of State

I hereby certify, that a Certificate of Amendment of ASSOCIATES HOME
EQUITY SERVICES, INC. changing name to CITIFINANCIAL MORTGAGE COMPANY, INC.
was filed in this Department on 04/30/2001.

KX

Witness my hand and the official seal
of the Department of State at the City
of Albany, this 01st day of May

two thousand and one.

200105020009 59

   

we 1
& ‘ oe * -

‘ oA ge a —e &
* of Pac i> %
® Fe | °
a &

a

 
